Title: From Alexander Hamilton to Samuel Hodgdon, 27 September 1799
From: Hamilton, Alexander
To: Hodgdon, Samuel


          
            Sir,
            New York Sept. 27th. 1799
          
          I have received your letter of the 10th. inst & feel myself much am obliged by your attention to your my request. I — I would just remark of on the return, which was inclosed, of Cloathing &c furnished, that the 10th. Regiment seems to have been supplied with nearly its full complement while some others whose progress in recruiting is equal or nearly so, seem in some instances articles quite deficient in others materially so. I mention this well knowing that you will agree with me, on reflection, that the greatest impartiality should be observed and that if those Articles a proportionate distribution should be made of the Articles; And I will — remember supplies should be carefuly attended to. I trusting notice this particular because I remember that during our revolution War it was a Source of Complaint that the troops Stationed raised in those states near the Seat of Government, obtained by their Importunity a much better supply than those at a Distance: A Complaint at this time particularly necessary to obviate for which I am very desirous that no colour should be hereafter given.
          Your letter of the 23d. is likewise come to hand—As we had Standards last War I did not supposed any difficulty would arise about the fashion of them. However as the thing is in agitation the device had been established I request you to press the Secy. of war on the Subject as it becomes necessary that they be provided with them in Order to assist them in their Exercise
          With great consideration &c
          
            — Hodgdon Esqr
        